UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 9, 2012 Frontier Communications Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-11001 06-0619596 (Commission File Number) (IRS Employer Identification No.) 3 High Ridge Park, Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Frontier Communications Corporation held its 2012 Annual Meeting of the Stockholders on May 9, 2012 (the “Meeting”).The number of shares of common stock present at the Meeting was 809,042,053 or 81.0% of the shares of common stock outstanding on March13, 2012, the record date for the Meeting.At the Meeting, the following items were submitted to a vote of stockholders. (1)Election of directors.All nominees were elected pursuant to the following votes: Number of Votes* Director FOR WITHHELD Leroy T. Barnes, Jr. Peter C.B. Bynoe Jeri B. Finard Edward Fraioli James S. Kahan Pamela D.A. Reeve Howard L. Schrott Larraine D. Segil Mark Shapiro Myron A. Wick III Mary Agnes Wilderotter *Does not include 348,112,893 broker non-votes. (2)Advisory proposal on executive compensation.The matter was approved with the following vote: Number of votes FOR399,816,065 Number of votes AGAINST53,711,888 Number of votes ABSTAINING7,401,207 Number of BROKER NON-VOTES348,112,893 (3)Stockholder proposal regarding an independent chairman.The matter was defeated with the following vote: Number of votes FOR192,511,614 Number of votes AGAINST262,497,442 Number of votes ABSTAINING5,920,104 Number of BROKER NON-VOTES348,112,893 (4)Stockholder proposal regarding an arbitration of stockholder suits.The matter was defeated with the following vote: Number of votes FOR37,562,655 Number of votes AGAINST416,317,704 Number of votes ABSTAINING7,048,801 Number of BROKER NON-VOTES348,112,893 (5)Ratification of appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2012.The matter was approved with the following vote: Number of votes FOR783,862,002 Number of votes AGAINST18,867,850 Number of votes ABSTAINING 6,312,201 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER COMMUNICATIONS CORPORATION Date:May 14, 2012 By:/s/ Nancy S. Rights Nancy S. Rights Senior Vice President, Deputy General Counsel and Secretary
